978 So. 2d 856 (2008)
CITIZENS PROPERTY INSURANCE CORPORATION, Appellant,
v.
Michael THIEL, Appellee.
No. 1D06-6548.
District Court of Appeal of Florida, First District.
April 7, 2008.
G. Alan Howard and Robert M. Dees of Milam, Howard, Nicandri, Dees & Gillam, P.A, Jacksonville; John A. Unzicker, Jr., and Michelle L. Hendrix of Vernis & Bowling of Northwest Florida, P.A., Pensacola, for Appellant.
J.D. Smith and Robert N. Heath, Jr., of McDonald, Fleming and Moorehead, Pensacola, for Appellee.
PER CURIAM.
The final summary judgment entered in favor of insured Michael Thiel is reversed in light of Florida Farm Bureau Casualty Insurance Co. v. Cox, 967 So. 2d 815 (Fla. 2007). The cause is remanded to the circuit court for further proceedings.
PADOVANO, LEWIS, and THOMAS, JJ., concur.